a

a HN A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:14-cr-00082-RSL Document 184-1 Filed 11/25/19 Page 1 of 2

THE HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

UNITED STATES OF AMERICA, Case No. CR14-082-RSL
Plaintiff, --PROPOSED}T ORDER GRANTING
vs. LEAVE TO WITHDRAW AND
DIRECTING APPOINTMENT OF
ERIK MERCADO, NEW COUNSEL
Defendant.

 

This matter having come before the Court upon the motion of Kevin A. Peck asking the
Court to grant him leave to withdraw as counsel in this matter and for an Order directing the
appointment of new counsel, and the Court having considered the motion and declaration of
Kevin A. Peck in support of the Motion, and the Court otherwise being fully informed in this
matter, the Court finds that good cause exists for withdrawal of counsel, now therefore,

IT IS HEREBY ORDERED that Kevin A. Peck is granted leave to withdraw as counsel
for Mr. Erik Mercado in this matter. IT IS FURTHER ORDERED that new counsel be
appointed to represent Mr. Erik Mercado.

DATED this 2" day of November 2019.

Ait S Caheuk

The Honorable Robert S. Lasnik

 

{PROPOSEDT ORDER GRANTING LEAVE TO WITHDRAW AND THE PECK LAW FIRM, PLLC
1423 WESTERN AVENUE

DIRECTING APPOINTMENT OF NEW COUNSEL - 1 SEATTLE, WASHINGTON 98101-2021

Case No. CR14-082-RSL (206) 382-2900
FAX: (206) 382-2128

 
sa DN OD SP WD HV

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

Case 2:14-cr-00082-RSL Document 184-1 Filed 11/25/19 Page 2 of 2

Presented by:
THE PECK LAW FIRM, PLLC

5/ Kevin A. Peck

Kevin A. Peck, WSBA #12995

Attorney for Defendant, Mr. Erik Mercado
The Peck Law Firm, PLLC

1423 Western Avenue

Seattle, WA 98101-2021

Telephone: (206) 382-2900

Fax: (206) 382-2128

E-mail: kpeck@thepecklawfirm.com

 

+PROPOSEB} ORDER GRANTING LEAVE TO WITHDRAW AND THE PECK LAW FIRM, PLLC
1423 WESTERN AVENUE

DIRECTING APPOINTMENT OF NEW COUNSEL - 2 SEATTLE, WASHINGTON 98101-2021

Case No. CR14-082-RSL (206) 382-2900
FAX: (206) 382-2128

 

 
